Cole, J.
j. new teiai, : where it has been granted, The plaintiff, White, does not appeal from the judgment of the District Court denying the relief asked by him. The only order appealed irom is that granting a new trial m the action by Poorman against Davis, Joseph and William Meek, *114for the recovery of real property. We have already several times held, that a stronger case should be made to justify the interposition of the Supreme Court where a new trial has been granted by the District Court than where it has been refused. Ruble v. McDonald, 7 Iowa, 90; Newell v. Sanford, 10 id. 396; Alger v. Merritt, 16 id. 121.
One very patent reason for this distinction is, that by the granting of a new trial another opportunity is afforded for a full and fair investigation of the rights of the parties.
2. ffe0vneiy°of reai propeity. But even greater latitude in application for new trials is allowed in actions for the recovery of real property than in other actions. Our statute enacts (Bev. § 3584 [2014]): “ The court in its discre^0]1 may gran^ a new trial, on the application of a party or those claiming under him, made at any time within two years after the determination of the former trial.” The language of this statute is broad and ' peculiar. It say's, “ the court in its discretion may grant a new trial.” In such cases it is not limited to the causes or grounds for a new trial specified under the head of “new trials.” §§3112-3120. While the discretion must be held to be a legal discretion, yet it is not, as in other actions, limited to the specific causes enumerated.
3. — by a time. ‘ The right to apply for a new trial is not limited to a party to the suit, as in other actions; but a stranger to the suit, if he claims under a person who was a party thereto, may make his successful application for a new trial thereof. Nor is the party applying for a new trial limited to the time within which he must make his application in other actions, but he is given two years within which to do it. Without further general remarks upon the statute, let us look at this particular case.
*115It will be seen by reference to tbe statement of this case, that Poorman recovered of the defendants Meek six different parcels of land, without ever having purchased or having any legal or equitable title or claim to more than three of said parcels. It will also be seen from the statement, that the execution under which Poorman claims to have purchased the three parcels as the property of Haynes, Hutt & Co., was not issued or levied until nearly six months after the judgment under which they claimed title was set aside and superseded by the judgment of the Supreme Court; so that, as between Haynes, Hutt & Co. and the defendants in their action, they had no legal or equitable title to the property which could be sold under execution. Pittman & Brother, b^ the lien of their judgment, only had a right to subject its payment whatever interest their judgment debtor^, had in the property; their rights under their could rise no higher, or be of any greater force or validity, than the rights of their judgment debtors, Haynes, & Co.; and, when the rights of, the judgment debtors were extinguished by the setting aside of the judgment of the District Court, under which the sale to them was made, and rendering instead thereof the judgment of the Supreme Court, the rights of the judgment creditor were extinguished also. It would follow then, that, at the time of the sale of Haynes, Hutt & Co.’s interest in the land under the Pittman & Brother judgment, they had no interest in it liable to sale under execution, and the purchaser Poorman acquired no title to the land by his purchase.
It appears, therefore, that Poorman recovered a judgment for the six parcels of land, without having any legal right, upon the showing made in this case, to any part of it. The fact that the judgment ought not to have been rendered in favor of Poorman, presents the strongest pos*116sible equity for tbe granting of a new trial to tbe unsuccessful party. A discretion which effectuates justice is certainly an equitable discretion, though it. must be conceded that it is not necessarily and always a legal discretion.
4. negligence. The obstacle which presents itself to the exercise of this equitable discretion, is the alleged negligence 0f ^ a^0rneys for the defendants in the first trial of the action.
A party is properly held responsible for the negligence of his agents and attorneys; and, in equity as well as in law, the negligence of a party, his agent or attorney, which alone produces an adverse result, will estop him from claiming relief as to such result. In this case it is insisted that proper diligence on the part of the defendants’ attorneys would have secured such a bill of exceptions as to have enabled the defendants in the law action by Poorman against them, to have obtained complete relief by their appeal. But the trial was in vacation, and the judge trying the cause was in ill health, and no legal necessity required the bill of exceptions to be prepared and signed on any particular day. Naturally, after the labor of the trial a little time would be desired by the judge before settling the exceptions.
The residence of plaintiff’s attorney being in another county, and the necessity for his presence in settling the exceptions, may well be a cause for further delay.
The continued ill health of the judge would naturally preclude that importunity which might otherwise have been manifested.
And while it is impossible to say that there was no negligence on the part of defendants’ attorneys, yet we are not prepared to hold, that, in view of all the facts, the failure to secure the bill of exceptions was alone attributable to their negligences. But, on the contrary, it seems *117quite probable, that, but for the illness of the judge, the absence of plaintiff’s attorney, and other causes, over which defendants had no control, a different result would have been obtained by the first trial, or on the appeal.
What we hold, in brief, is this: that, since the District Court has granted a new trial in the action for the recovery of real property, and it does not appear that the negligence of the unsuccessful party or their attorney produced the result, although they may not have been entirely without blame in that particular, the Supreme Court will not reverse such order as being an abuse of the discretion conferred on the District Court by section 3584 (2013), supra, of the Kevision.
, „ „ 5.-supreme meñtVví&t prejudice. When the case of Poorman against the Meeks, was pending in this court on appeal by the defendants, there was a motion made by the appellee to affirm » x ^Ie judgment, because of the failure of appellants to prosecute the same with diligence, etc., and, also, a motion was made by appellants, to dismiss their appeal. Both these motions were pending at the same time, and were supported and resistéd by affidavits of the respective parties and attorneys. Upon consideration of these motions together, the Supreme Court ordered the judgment affirmed without prejudice or effect in any way to the rights of the defendants, under the law, to a new trial in the court below. It is now insisted, that, by reason of the affirmance of the judgment in the Supreme Court, the defendants therein, are precluded from their right to a new trial in the District Court, notwithstanding the order was that it should be without prejudice, etc.
Since the two motions were addressed to the discretion of the Supreme Court, it was entirely competent for the court to sustain either motion with such modifications, in view of the merits of the other, as were deemed proper. *118Under these facts, the defendants, were not precluded from their application to the District Court for a new trial therein; and, particularly is this so, where, as in this case, the ground for new trial now relied upon, was not embraced or involved in the record upon which the affirmance was ordered.
It remains only for us to remark, that there is no proof to sustain the allegation of fraud, made against the plaintiff in obtaining the order of the Supreme Court for the application of the proceeds of the mortgage foreclosure sale to the payment of the judgment in favor of Brown & Co.
Affirmed.